        Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 1 of 25




David J. Cohen, Esq.
Cohen Forman Barone, LLP.
950 Third Avenue, 11th Fl
New York, New York 10022
Attorneys for Defendant
Benjamin Lucre


IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,          )   Case No. 18-CR-420-012
                                   )
           Plaintiff,              )
                                   )   MOTION TO REDUCE SENTENCE
   v.                              )   PURSUANT           TO    18    U.S.C.
                                   )   § 3582(c)(1)(A)(i)   (COMPASSIONATE
Benjamin Lucre,                    )   RELEASE)
                                   )
           Defendant-Movant.       )
                                   )




                                                                           1
          Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 2 of 25




               I.    Introduction

        The defendant, Benjamin Lucre, through his attorneys, respectfully moves this Court

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) to reduce his sentence to time served and allow him to
begin his supervised release time in home confinement. In the alternative, we request that this
Court allow Mr. Lucre to serve the remaining balance of his sentence in home confinement, to be
immediately followed by supervised release. As amended by the First Step Act, the compassionate
release statute allows courts to reduce sentences for “extraordinary and compelling” reasons. Mr.

Lucre suffers from severe persistent asthma. His health condition, combined with the growing
coronavirus pandemic, provide an extraordinary and compelling basis for a sentence reduction.
Mr. Lucre is incarcerated at the Federal Correctional Center at Danbury (“FCI Danbury”). This is
a minimum security federal correctional institution located in Danbury, Connecticut, within the
New York City metropolitan area, which has become the epicenter of the nation’s struggle with

COVID-19. FCI Danbury is the site of one of the worst COVID-19 outbreaks at BOP facilities
nationwide. As of April 15, 2020, at least 44 prisoners and 39 staff members have or had tested
positive for COVID-19. One inmate has died.1
        Mr. Lucre does not object to this Court modifying his term of supervised release to include
home confinement for the period of time equal to the remaining term of incarceration he would

serve without this Court’s modification order. Such a modification will effectively allow him to
finish the remaining portion of his prison sentence in home confinement, which will in turn allow
him to protect himself and others from the spread of the novel coronavirus 2019 (“COVID-19”)
by sheltering in place at his residence.




1(See Laura Cassels, COVID-19 deaths in federal prisons rise to 15; about 700 staff and inmates sick, Phoenix,
April 15, 2020, https://www.floridaphoenix.com/2020/04/15/covid-19-deaths-in-federal- prisons-rise-to-15-about-
700-staff-and-inmates-sick/ )



                                                                                                                  2
         Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 3 of 25

            II.      Background



        On October 8, 2019 this Court sentenced Mr. Lucre to sixty months of incarceration with
four years of supervised release to follow for Conspiracy to Distribute and Possess with Intent of

a Controlled Substance. He has been incarcerated since the day of his arrest, June 20, 2018, as his
family was unable to post bond for him. On February 4, 2020, he was transferred to FCI Danbury.
Mr. Lucre remains incarcerated at Danbury Prison for the foreseeable future because, with very
limited exceptions not applicable here, the Federal Bureau of Prisons (BOP) has suspended
prisoner transfers due to the spread of COVID-19.2


             III.    Discussion

    A. This Court Has Authority To Consider Mr. Lucre’s Motion.
        Although the compassionate release statute previously permitted sentence reductions only

upon motion of the Director of the Bureau of Prisons (BOP), Congress expanded the statute in
the First Step Act of 2018. Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239 (Dec. 21, 2018).
As amended, § 3582(c)(1)(A)(i), now permits courts to consider motions filed by the defendant if
“the defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of
Prisons to bring a motion on the defendant’s behalf,” or after “the lapse of 30 days from the
receipt of such a request by the warden of the defendant’s facility, whichever is earlier[.]”
        The reason for the expansion to include defense-filed motions was the “documented
infrequency with which the BOP filed motions for a sentence reduction on behalf of defendants.”
United States v. Redd, No. 1:97-CR-00006-AJT, 2020 WL 1248493, at *7 (E.D. Va. Mar. 16,
2020). Accordingly, “while the First Step Act did preserve the BOP’s role relative to a sentence
reduction in certain limited respects, it eliminated the BOP Director’s role as the exclusive
channel through which a sentence reduction could be considered by courts.” Id. (emphasis in
original). As set forth below, exhaustion of administrative remedies should be waived in this
case.


2 See BOP Implementing Modified Operations, available at https://www.bop.gov/coronavirus/covid19_status.jsp
(last accessed April 8, 2020).

                                                                                                              3
        Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 4 of 25

   1. The Court Can Waive the Requirement For Exhaustion of Administrative
      Remedies Under 18 U.S.C. 3582(c)(1)(A) Because Of The Urgent Risk of
      Fatal Infection.


       Mr. Lucre filed his petition with the Warden at FCI Danbury on April 1, 2020. On April
15, 2020, Mr. Lucre received a response stating Mr. Lucre’s “….concern about being potentially

exposed to or possibly contracting COVID-19 does not currently warrant an early release from
[his sentence].” The prison required Mr. Lucre to follow up with RIS if he believed he met the
criteria. Despite being denied access to RIS for weeks, Mr. Lucre ultimately gained access and made
the request immediately. When Mr. Lucre followed up with a BOP request to RIS, he was informed
that he does not meet the BOP standard for release. Mr. Lucre reports being informed that his denial
according to BOP was because he had not served enough of his sentence. Notably, the denial did not
deny he was part of the class of vulnerable population, only that he did not serve enough of his non-
violent drug conviction sentence.
       Mr. Lucre would ordinarily be required to exhaust all administrative remedies prior to

approaching the Court, whichever happens earlier. See 18. U.S.C. 3582(c)(1)(A). However, the
Court may waive these administrative requirements, and should so here.

       Federal courts have the statutory authority to modify an imposed term of imprisonment for
two reasons: compassionate release under 18 U.S.C. § 3582(c)(1) or based on a change in the
sentencing guidelines under 18 U.S.C. § 3582(c)(2). Until the First Step Act was passed in
December of 2018, motions for compassionate release could only be brought to the Court by the
Director of the Bureau of Prisons. However, after the December 2018 passage of the First Step
Act, defendants may now bring their own motions for compassionate release after exhausting
administrative remedies within the Bureau of Prisons. 18 U.S.C. § 3582(c)(1)(A).

       Normally, a defendant exhausts his or her administrative remedies by requesting that the

warden of his or her BOP institution move for a reduced sentence on his or her behalf and then

either (a) having the request granted, (b) having the request denied and appealing through the

BOP’s administrative remedies program, or (c) having the request remain pending for 30 days

without a decision by the warden, after which the defendant can file his/her motion for a reduction in

sentence directly with the district court. 18 U.S.C. § 3582(c)(1)(A). The district court in this
matter is authorized to rule on the defendant’s motion for a reduction in sentence.       4
        Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 5 of 25




   2. In the Alternative, Mr. Lucre Does Not Have to Exhaust Administrative Remedies
      Because the Delay it Would Require Could Cause Catastrophic Health Consequence.

   Alternatively, this Court should excuse compliance with the normal BOP’s administrative

exhaustion requirements, which take at least 30 days and can go on much longer, given the
documented and serious national emergency. See Hendricks v. Zenon, 993 F.2d 664, 672 (9th Cir.
1993) (quoting Granberry v. Greer, 481 U.S. 129, 134 (1987)) (recognizing that “exceptional
circumstances of peculiar urgency” can excuse exhaustion). In United States v. Powell, the Court
found that requiring the defendant, who suffered from respiratory problems including Asthma, to

first seek relief through the BOP’s administrative process would be futile. Just as the Court found
in United States v. Powell, this Court should waive the administrative process through BOP as it
would be futile and could cause catastrophic health consequences to Mr. Lucre.
       As several district courts have recognized in recent weeks, waiver of any exhaustion of
administrative remedies requirement is justified, given the extraordinary threat posed by the

quickly spreading COVID-19 pandemic, particularly as to those prisoners in a high-risk group who
are confined in a detention facility. United States v. McCarthy, No. 3:17-CR-0230 (JCH), 2020
WL 1698732, at *4 (D. Conn. Apr. 8, 2020) (excusing exhaustion requirement because “[e]ven a
few weeks’ delay carries the risk of catastrophic health consequences” for prisoners in high risk
group); United States v. Zukerman, No. 16 CR. 194 (AT), 2020 WL 1659880, at *4 (S.D.N.Y.

Apr. 3, 2020) (waiving exhaustion requirement, given defendant’s advanced age, health conditions
putting him in a high risk group for complications and death resulting from COVID-19, and fact
that he was in a detention facility where prisoners live in crowded conditions); United States v.
Perez, No. 17 Cr. 513-3, 2020 WL 1546422, at *2 (S.D.N.Y. Apr. 1, 2020) (waiving §
3582(c)(1)(A)’s exhaustion requirement where delay carried the risk of the vulnerable defendant

contracting COVID-19); United States v. Colvin, No. 19 Cr. 179, 2020 WL 1613943, at *2 (D.
Conn. Apr. 2, 2020) (“[I]n light of the urgency of [d]efendant’s request, the likelihood that she
cannot exhaust her administrative appeals during her remaining eleven days of imprisonment, and
the potential for serious health consequences, the [c]ourt waives the exhaustion requirement of
Section 3582(c)(1)(A).”); United States v. Powell, 94 Cr. 316, ECF No. 98 (D.D.C. Mar. 28, 2020)
                                                                                               5
         Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 6 of 25




(waiving exhaustion under § 3582(c)(1)(A) where the [c]ourt found that “requiring defendant to
first seek relief through the [BOP] administrative process would be futile”); see also Matter of
Extradition of Toledo Manrique, No. 19-MJ-71055, 2020 WL 1307109, at *1 (N.D. Cal. Mar. 19,

2020) (refusing to delay consideration of release to await evidence of an outbreak in the jail
because that “may be too late”).
        Waiver of any administrative exhaustion requirement is justified here because of Mr.
Lucre’s vulnerable medical condition and the alarming speed at which COVID-19 is spreading,
especially at FCI Danbury,


    B. The COVID-19 Outbreak Presents A Compelling And Extraordinary Circumstance
       that Warrants Compassionate Release For Mr. Lucre, who is a High-Risk Inmate.
    The compassionate release statute does not expressly define or limit what constitutes an
“extraordinary and compelling” reason for a sentence reduction. Black’s Law Dictionary,

however, defines “extraordinary” as “[b]eyond what is usual, customary, regular, or common,”
BLACK’S LAW DICTIONARY (11th ed. 2019). Its definition of “compelling need,” is one “so
great that irreparable harm or injustice would result if [the relief] is not [granted].” Id. The present
global pandemic is a quintessential extraordinary circumstance beyond what most Americans have
experienced in their lifetimes. Based on his severe asthma, Mr. Lucre is among those most at risk

of serious illness or death if he is exposed to coronavirus in custody. Thus, the combination of
circumstances provides a compelling reason for Mr. Lucre’s immediate release.

    1. The Court has authority to find extraordinary and compelling reasons other than
       those expressly identified in commentary to U.S.S.G. § 1B1.13.
    In 28 U.S.C. § 994(t), Congress delegated to the Sentencing Commission authority to “describe
what should be considered extraordinary and compelling reasons for sentence reduction, including
the criteria to be applied and a list of specific examples.” The policy statement issued in exercise
of that authority, U.S.S.G. § 1B1.13, provides examples of “extraordinary and compelling reasons”
only in the application notes. The examples generally fall into four categories based on a

defendant’s (1) terminal illness, (2) debilitating physical or mental health condition, (3) advanced

                                                                                                      6
        Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 7 of 25




age and deteriorating health combined with the amount of time served, or (4) compelling family
circumstances. U.S.S.G. § 1B1.13 comment. n.1(A)-(C). The commentary also includes a fifth
catch-all provision for “extraordinary and compelling reason other than, or in combination with,

the reasons described in subdivisions (A) through (C)” as determined by the Director of the Bureau
of Prisons. U.S.S.G. § 1B1.13, comment. n.1(D).
       However, the policy statement was last amended in November 2018, before the First Step
Act was passed, and it still requires a motion filed by the BOP. For that reason, “a growing number
of district courts have concluded the Commission lacks” a policy statement applicable to the post-

First Step Act statute. United States v. Mondaca, No. 89-CR-0655 DMS, 2020 WL 1029024 (S.D.
Cal. Mar. 3, 2020) (internal quotation marks omitted); see also United States v. Brown, 411 F.
Supp. 3d 446, 449-50 (S.D. Iowa 2019) (citing cases). In United States v. Cantu, the Court
explained:
       Given the changes to the statute, the policy-statement provision that was previously
       applicable to 18 U.S.C. § 3582(c)(1)(A) no longer fits with the statute and thus does
       not comply with the congressional mandate that the policy statement must provide
       guidance on the appropriate use of sentence-modification provisions under § 3582.

United States v. Cantu, No. 1:05-CR-458-1, 2019 WL 2498923, at *4 (S.D. Tex. June 17, 2019)

(emphasis in original). Similarly, in Redd, the court noted that § 1B1.13 “by its terms applies only
to motions for compassionate release filed by the BOP Director, not motions filed by defendants.”
Id., 2020 WL 1248493, at *6. Therefore, the Court concluded, “there does not currently exist, for
the purposes of satisfying the First Step Act’s ‘consistency’ requirement, an ‘applicable policy
statement.’” Id.
       Even where courts have not deemed § 1B1.13 entirely inapplicable due to the lack of

amendment, they have held that judges have authority based on the catch-all provision in

Application Note 1(D) to find extraordinary and compelling reasons other than those listed. See,

e.g., United States v. Fox, No. 2:14-cr-03-DBH, 2019 WL 3046086, *3 (D. Me. July 11, 2019)

(stating that the existing policy statement provides “helpful guidance,” but “is not ultimately


                                                                                                  7
          Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 8 of 25




conclusive given the statutory change”). In Redd, the court explained that “Application Note

1(D)’s prefatory language, which requires a determination by the BOP Director, is, in substance,

part and parcel of the eliminated requirement that relief must be sought by the BOP Director in the

first instance.” Redd, 2020 WL 1248493, at *7 (citing cases); see also United States v. Perez, No.

88-10094-1-JTM, 2020 WL 1180719, at *2 (D. Kan. Mar. 11, 2020) (“[A] majority of federal

district courts have found that the most natural reading of the amended § 3582(c) and § 994(t) is

that the district court assumes the same discretion as the BOP director when it considers a

compassionate release motion properly before it.” (internal quotation marks omitted)).

         The government conceded this point in United States v. Young, agreeing that “the

dependence on the BOP to determine the existence of an extraordinary and compelling reason, like

the requirement for a motion by the BOP Director, is a relic of the prior procedure that is

inconsistent with the amendments implemented by the First Step Act.” United States v. Young,

No. 2:00-CR-00002-1, 2020 WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020). The court in Young

followed the majority of district courts in recognizing that § 1B1.13’s defined categories are not

exclusive: “In short, federal judges are no longer constrained by the BOP Director’s determination

of what constitutes extraordinary and compelling reasons for a sentence reduction.” Id.3

         Accordingly, this Court has authority to consider whether the worsening global pandemic,

combined with the other relevant circumstances in this case, present an extraordinary and



3 See also United States v. O’Bryan, No. 96-10076-03-JTM, 2020 WL 869475, at *2 (D. Kan. Feb. 21, 2020);
United States v. Maumau, No. 2:08-cr-00758-TC-11, 2020 WL 806121, at *2-3 (D. Utah Feb. 18, 2020) (“[A]
majority of district courts to consider the question have embraced Mr. Maumau’s position” that limiting the catch-all
provision to circumstances identified by the BOP is inconsistent with the law) (citing ten other cases); Brown, 411 F.
Supp. 3d at 451 (“[I]f the [First Step Act] is to increase the use of compassionate release, the most natural reading of
the amended § 3582(c) and § 994(t) is that the district court assumes the same discretion as the BOP Director when
it considers a compassionate release motion properly before it. . . . Thus, the Director’s prior interpretation of
‘extraordinary and compelling’ reasons is informative, but not dispositive.” (internal quotation marks and citations
omitted)); United States v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at *6 (M.D.N.C. June 28, 2019) (“While
the old policy statement provides helpful guidance, it does not constrain the Court’s independent assessment of
whether ‘extraordinary and compelling reasons’ warrant a sentence reduction under § 3582(c)(1)(A)(i).”).

                                                                                                                      8
          Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 9 of 25




compelling basis for a sentence reduction, whether or not it falls within one of the existing

categories in § 1B1.13 commentary.

1. COVID-19 is an Unprecedented and Rapidly-Expanding Global Health Emergency That
   Presents a Serious Risk to Vulnerable Prisoners.

        On March 11, 2020, the World Health Organization officially classified the new strain of

coronavirus which causes COVID-19 as a pandemic. WHO Director-General’s Opening Remarks

at the Media Briefing on COVID-19 – 11 March 2020, World Health Organization (Mar. 11, 2020),

https://bit.ly/2W8dwpS. COVID-19 is a serious disease that makes certain populations of people

severely ill and can lead to death. About 20% of COVID-19 patients require hospitalization, about

10 times more than the percentage of patients with the flu. Pien Huang, How The Novel

Coronavirus And The Flu Are Alike ... And Different, www.npr.org (Mar. 20, 2020) at

https://www.npr.org/sections/goatsandsoda/2020/03/20/815408287/how-the-novel-coronavirus-

and-the-flu-are-alike-and-different. It estimated to kill at least 10 people per thousand infected,

making it ten times more lethal than the seasonal flu. Id.4

        As of May 4, 2020, COVID-19 has infected over 3 million people worldwide, leading to

248,025 deaths. New York City alone has experienced over 18,000 deaths. Coronavirus COVID-

19 Global Cases, CENTER FOR SYSTEMS SCIENCE AND ENGINEERING (CSSE) AT JOHNS HOPKINS

UNIVERSITY, https://coronavirus.jhu.edu/map.html (last visited May 4, 2020) (updating regularly).

On March 26, 2020, the United States became the global leader in COVID infections. Tom Porter,

The US is Well on the Way to Having a Coronavirus Outbreak Worse than China's or Even Italy’s,

BUSINESS INSIDER (Mar. 26, 2020), https://www.businessinsider.com/figures-show-us-soon-

coronavirus-worse-china-2020-3. The number of confirmed COVID-19 cases continues to rise


4See also Nick Wilson et al., Case-Fatality Risk Estimates for COVID-19 Calculated by Using a Lag Time for
Fatality, 26 EID JOURNAL (prepublication June 2020), https://wwwnc.cdc.gov/eid/article/26/6/20-0320_article.


                                                                                                               9
         Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 10 of 25




exponentially, but reported numbers underrepresent the true scope of the crisis—“experts believe

that the United States still isn’t testing enough people to detect the outbreak’s true spread.” 5

         The severity of the coronavirus pandemic is reflected in the actions of local and national

leaders, who have taken drastic measures to prevent the spread of the disease. All 50 states and the

national government have declared states of emergency. See Proclamation on Declaring a

National Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak (Mar. 13,

2020),          https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-

emergency-concerning-novel-coronavirus-disease-covid-19-outbreak/. Kamran Rahman & Alice

Miranda Ollstein, How States Are Responding to Coronavirus, in 7 Maps, POLITICO (Mar. 24,

2020),      https://www.politico.com/news/2020/03/24/coronavirus-state-response-maps-146144.

Additionally, more than half of the states and the District of Columbia have imposed severe

“lockdown” rules for their citizens. Porter, supra.

         Conditions of imprisonment create the ideal environment for the transmission of

contagious diseases. Joseph A. Bick, Infection Control in Jails and Prisons, 45 CLINICAL

INFECTIOUS DISEASES 1047, 1047 (2007), https://doi.org/10.1086/521910. “Incarcerated/detained

persons live, work, eat, study, and recreate within congregate environments, heightening the

potential for COVID-19 to spread once introduced.” Centers for Disease Control and Prevention

(CDC), Interim Guidance on Management of Coronavirus Disease 2019 (COVID-19) in

Correctional and Detention Facilities (Mar. 23, 2020), https://www.cdc.gov/coronavirus/2019-

ncov/community/correction-detention/guidance-correctional-detention.html. The CDC recognizes

the difficulty of preventing the introduction of COVID-19 into prison facilities:



5 Alexis C. Madrigal & Robinson Meyer, How the Coronavirus Became an American Catastrophe, THE
ATLANTIC (Mar. 21, 2020), https://www.theatlantic.com/health/archive/2020/03/how-many-americans-are-sick-
lost-february/608521/

                                                                                                        10
         Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 11 of 25




         There are many opportunities for COVID-19 to be introduced into a correctional or
         detention facility, including daily staff ingress and egress; transfer of
         incarcerated/detained persons between facilities and systems, to court appearances,
         and to outside medical visits; and visits from family, legal representatives, and other
         community members. Some settings, particularly jails and detention centers, have
         high turnover, admitting new entrants daily who may have been exposed to
         COVID-19 in the surrounding community or other regions.

Id.

         Crowding, inadequate ventilation, and security issues all contribute to the spread of

infectious disease in jails and prisons. Martin Kaste, Prisons and Jails Worry About Becoming

Coronavirus       ‘Incubators’,       NPR       (Mar.     13,    2020),      https://www.npr.org/2020/03/13/

815002735/prisons-and-jails-worry-about-becoming-coronavirus-incubators. Hand sanitizer, an

effective disinfectant recommended by the CDC to reduce transmission rates, is contraband in jails

and prisons because of its alcohol content. Keri Blakinger & Beth Schwarzapfel, How Can Prisons

Contain Coronavirus When Purell is a Contraband?, ABA JOURNAL (Mar. 13, 2020),

https://www.abajournal.com/news/article/when-purell-is-contraband-how-can-prisons-contain-

coronavirus. Additionally, incarcerated people tend to be in poorer health than the general

population. According to a recent Bureau of Justice Statistics study, approximately half of state

and federal prisoners and jail inmates have chronic conditions such as cancer, high blood pressure,

diabetes, cirrhosis of the liver, heart disease, and asthma. 6 Medical care of prisoners is limited at

the best of times.7


6 Laura M. Maruschak et al., Medical Problems of State and Federal Prisoners and Jail Inmates, 2011-12, BUREAU
OF JUSTICE STATISTICS, NCJ 248491, 1 (Rev. Oct. 4, 2016),
https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf .
7 See U.S. Dep’t of Justice Office of the Inspector General, Review of the Federal Bureau of Prisons’ Medical
Staffing Challenges (Mar. 2016), https://oig.justice.gov/reports/2016/e1602.pdf (finding that the BOP experienced
chronic medical staff shortages and failed to take adequate measures to address them, leading to problems meeting
the medical needs of prisoners, requiring the use of outside hospitals, and endangering the safety and security of
institutions); U.S. Dep’t of Justice Office of the Inspector General, The Impact of an Aging Inmate Population on the
Federal Bureau of Prisons (Rev. Feb. 2016), https://oig.justice.gov/reports/2015/e1505.pdf (finding that BOP
facilities and services, including medical services, were inadequate to meet the needs of an aging prison population
leading to delays in medical treatment for prisoners with acute and chronic heart and neurological conditions, who
wait an average of 114 days to see medical specialists); David Patton, Statement from Federal Defenders of New

                                                                                                                  11
        Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 12 of 25




        Because of these dangers, the public health community is insistent on the critical need to

rapidly reduce our prison populations, both for the health of our inmates and the health of the

community as a whole. “We need to take the unprecedented step TODAY of providing urgent

release to everyone in the jails who is at risk of serious morbidity and mortality from COVID.”

Jennifer Gonnerman, A Rikers Island Doctor Speaks Out to Save Her Elderly Patients from the

Coronavirus, THE NEW YORKER (Mar. 20, 2020) (quoting Rachael Bedard, Rikers Island

Geriatrician), https://www.newyorker.com/news/news-desk/a-rikers-island-doctor-speaks-out-to-

save-her-elderly-patients-from-the-coronavirus.

        Similarly, on March 23, 2020, a bipartisan group of fourteen senators wrote to Attorney

General Barr and the Director of the Bureau of Prisons to express “serious concern for the health

and wellbeing” of those inmates “most vulnerable to infection.” 8 They noted that “[c]onditions of

confinement do not afford individuals the opportunity to take proactive steps to protect themselves,

and prisons often create the ideal environment for the transmission of contagious disease.” Id. The

senators called on the BOP to use existing tools like the elderly prisoner home confinement

program and compassionate release to discharge vulnerable inmates from prison. Id. Id.

Additionally, due to the conditions in and around FCI Danbury, this facility is among the

federal prisons that Attorney General Barr singled out in his April 3 directive to release more

inmates and utilize home confinement. General Barr directed the BOP in urgent terms to

immediately review all inmates who have COVID-19 risk factors, specifically at FCI Danbury.

Mr. Lucre is among those individuals at Danbury who is at the highest risk. Because of the prison’s




York, FEDERAL DEFENDERS OF NEW YORK (Mar. 8, 2020), https://federaldefendersny.org/about-us/news/statement-
from-federal-defenders-of-new-york.html.
8 Letter from Senator Charles Grassley et al. (Mar. 23, 2020) (available at
https://www.grassley.senate.gov/sites/default/files/Letter.%20to%20DOJ%20and%20BOP%20on%20COVID-
19%20and%20FSA%20provisions%20-%20final%20bipartisan%20text%20with%20signature%20blocks.pdf.

                                                                                                         12
         Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 13 of 25




lack of urgency to release inmates and utilize home confinement, U.S. District Court Judge Shea

has ordered the prison to speed up the release and implement a system to speed the release of

inmates.9

        FCI Danbury is in the center of the global COVID-19 storm. The United States currently

has the greatest number of infections of any country in the world. And, furthermore, the New York

City metropolitan area, in which FCI Danbury is located, is currently at the epicenter of the

COVID- 19 pandemic in this country. As of April 27, 2020, there are over 422,000 positive cases

of COVID-19 in New York, Connecticut and New Jersey. As of that date, there have been 30,000

deaths in those three states, representing 55% of the total confirmed deaths from COVID-19

reported Nationwide.10 In New York City and the seven counties most proximate to FCI Danbury

(Westchester, Putnam, Duchess and Nassau counties in New York and Fairfield, Litchfield and

New Haven counties In Connecticut), there were an aggregate of 242,000 cases of COVID-19

and 21,0000 deaths.11 As of May 14, 2020 in Fairfield County, where FCI Danbury is located,

there were 13,646 confirmed cases of COVID-19 and 1,068 deaths associated with COVID-19.12

        It is evident that COVID-19 is at Danbury and individuals inside and outside the prison are

infected. However, what we don’t know is how many currently have the infection or have been

exposed. There is currently no information provided from the BOP about the number of tests that

are actually administered at FCI Danbury. Furthermore, there is no information as to the method

or criteria for which the prison determines who and whether to perform COVID-19 testing.




9 Dianthe Martinez-Brooks et all., v. D. Easter & Michael Carvajal, United States District Court District of
Connecticut, May 12, 2020.
10 COVID-19 Dashboard by the Center for systems Science and Engineering (CSSE) at Johns Hopkins University
(JHU), https://coronavirus.jhu.edu/us-map.
11 ID.
12 ID.


                                                                                                               13
        Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 14 of 25




       Additionally, FCI Danbury is grossly ill-equipped to identify, monitor and track COVID-

19 epidemic. As Mr. Lucre describes his conditions of confinement, defendant lives in a unit with

approximately 60 other inmates. In this unit, there are only 2 urinals, 4 regular bathroom stalls and

4 showers. Furthermore, the beds are so close together that Mr. Lucre can touch the bed next to

him by spreading his arms out. Soap and water are available for hand washing; however, inmates

also use the same sinks and soap to clean clothes and dishes so it constantly runs out, making it

difficult for inmates to wash their hands as often as the CDC recommends. Furthermore, there are

2 phones in a small room for the inmates to share and 2 TV rooms where inmates gather together.

Clearly, prisoners are unable to comply with the CDC’s guidelines for physical distancing. The

combination of an epidemic striking a facility that houses over 1,000 people and FCI Danbury’s

inability to provide appropriate medical care under the best of circumstances is likely to result in

serious illness and death if drastic measures are not taken to reduce the population there.

2. Mr. Lucre Runs a High Risk of Serious Illness or Death if He Contracts COVID-19.

       The CDC and other medical authorities have clarified that COVID-19 is especially

dangerous for both older people and people with severe chronic medical conditions. See CDC,

Older Adults (Mar. 21, 2020), https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/high-

risk-complications/older-adults.html. Those with certain serious health concerns—including

chronic lung disease, moderate to severe asthma, compromised immune systems, severe obesity,

diabetes, renal failure, and liver disease—are especially vulnerable to and at higher risk for serious

complications from COVID-19, including death. See CDC, Information for Healthcare

Professionals:     COVID-19        and      Underlying      Conditions      (Mar.      22,     2020),

https://www.cdc.gov/coronavirus/2019-ncov/hcp/underlying-conditions.html.




                                                                                                   14
        Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 15 of 25




        In United States v. Phillip Smith, the Court granted the defendants motion for release due

to the defendants age, health, and status as a “high-risk” inmate, who is especially vulnerable to

contracting COVID-19. Like the defendant in that case, the defendant here, Mr. Benjamin Lucre,

has asthma. Mr. Lucre’s asthma is severe. The Court in Phillip Smith, reasoned that “COVID-

19 presents a heightened risk for incarcerated defendants ... with respiratory ailments such

as asthma. The Centers for Disease Control warns that persons with asthma are at high risk of

serious illness if they contract the disease. Further, the crowded nature of municipal jails ... present

an outsize risk that the COVID-19 contagion, once it gains entry, will spread. And, realistically, a

high-risk inmate who contracts the virus while in prison will face challenges in caring for

himself.” United States v. Hernandez, No. 18 Cr. 834 (PAE), 2020 WL 1684062, at *3 (S.D.N.Y.

Apr. 2, 2020) (footnotes omitted).


        Because of Mr. Lucre’s severe persistent asthma, he is a high-risk inmate. As such, he is

among those with the highest risk of death or serious illness from COVID-19. Yet, as an

incarcerated person, it is impossible for Mr. Lucre to follow the CDC’s recommendations to

protect himself from exposure to this highly-transmissible disease.


        Mr. Lucre has been suffering from this condition his entire life, as he has had multiple

serious hospital stays due to his asthma. On January 2, 2018, prior to his time in prison, he was

admitted into the Pediatric Intensive Care Unit at NYC Lincoln Medical Center due to his

condition. (See attached). Furthermore, while in prison, Mr. Lucre has needed extra medical care.

In March, 2020, Mr. Lucre was experiencing symptoms of shortness of breath, wheezing and

tightness in his chest. Because of this, he was given a nebulizer treatment by medical personnel in

prison. Mr. Lucre has suffered from these symptoms on other occasions, however, he does not

always receive the treatment that he needs from the medical personnel in prison. At times, Mr.
                                                                                                     15
        Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 16 of 25




Lucre has complained that he has had trouble breathing, however, has received little to no medical

care. Under normal circumstances there is a higher risk of severe medical complications for Mr.

Lucre, under present conditions the risk of serious physical injury or death is real.

       While in prison, Mr. Lucre is on a regular albuterol asthma pump and on an Asmanex

Twisthaler, containing medicine called mometasone furoate, which is used as maintenance

treatment that helps prevent and control his asthma symptoms. Mr. Lucre uses his asthma pump

every day, multiple times a day. In addition, he uses the Asmanex Twisthaler every day, twice

when he wakes up and twice before bed. COVID-19 presents a heightened risk for individuals

with respiratory ailments, such as Mr. Lucre. In prison it is well known that at times for reasons

both justified and unjustified inmates are unable to access their medications and medical needs. If

Mr. Lucre, for any reason whatsoever, did not have access to his inhaler the risk of serious health

consequences, including death, grow exponentially. This risk of serious illness or death from the

unprecedented global pandemic, together with all of the other relevant factors in this case, presents

an extraordinary and compelling basis for a sentence reduction.

4. Courts Responding to the Coronavirus Pandemic Have Recognized the Critical
Importance of Reducing Incarcerated Populations.




                                                                                                  16
         Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 17 of 25




         The Court’s responses to COVID-19 reflects the extreme exigency of the present

circumstances, especially for those individuals most vulnerable to harm from the virus. Numerous

courts have granted compassionate release to prisoners whose age and health conditions place

them in a high-risk group for serious illness or death from COVID-19.13 In United States v.

Garlock, for example, the district court extended the defendant’s date for surrendering to serve an

already-imposed prison sentence until September 1, 2020, concluding that no one should be

entering BOP custody absent “truly extraordinary circumstances”:

         By now it almost goes without saying that we should not be adding to the prison
         population during the COVID-19 pandemic if it can be avoided. Several recent
         court rulings have explained the health risks—to inmates, guards, and the
         community at large—created by large prison populations. . . . The chaos has already
         begun inside federal prisons—inmates and prison employees are starting to test
         positive for the virus, quarantines are being instituted, visits from outsiders have
         been suspended, and inmate movement is being restricted even more than usual. . . .
         To avoid adding to the chaos and creating unnecessary health risks, offenders who
         are on release and scheduled to surrender to the Bureau of Prisons in the coming
         months should, absent truly extraordinary circumstances, have their surrender dates
         extended until this public health crisis has passed.

United States v. Garlock, No. 18-CR-00418-VC-1, 2020 WL 1439980, at *1 (N.D. Cal. Mar. 25,

2020).


13 See United States v. McCarthy, No. 3:17-CR-0230 (JCH), 2020 WL 1698732, at *1 (D. Conn. Apr. 8, 2020)
(approving compassionate release where defendant was 65 and had COPD and asthma); United States v. Eric Sedge,
2020 WL 2475071 (E.D.N.Y. May 13, 2020)(Where the defendant's motion for compassionate release was granted
at FCI Danbury where the defendant's medical conditions placed him at a greater risk of suffering life threatening
complications); United States v. Smith, 2020 WL 1849748 (S.D.N.Y. April 13, 2020)(finding the defendant with
asthma, high cholesterol, blood clots eligible for compassionate release); United States v. Kringlstein, No. 16 -
cr-633, ECF. 60 (D.N.M. Apr. 27, 2020)(Where the defendant was released after testing positive for COVID-19);
United States v. Hansen, No. 07-CR-00520(KAM), 2020 WL 1703672, at *9 (E.D.N.Y. Apr. 8, 2020) (granting
compassionate release where defendant was over 65 and had numerous ailments); Gonzalez, 2020 WL 1536155, at
*3 (approving compassionate release where defendant “is in the most susceptible age category (over 60 years of age)
and her COPD and emphysema make her particularly vulnerable”); United States v. Hernandez, No. 18-CR-834,
2020 WL 1684062, at *3 (S.D.N.Y. Apr. 2, 2020) (finding “extraordinary and compelling reasons” to reduce the
defendant’s sentence due to defendant’s asthma and the “heightened medical risk presented to [the defendant] by the
COVID-19 pandemic”); United States v. Rodriguez, No. 2:03-CR-00271-AB-1, 2020 WL 1627331, at *2 (E.D. Pa.
Apr. 1, 2020) (granting compassionate release because for a diabetic inmate, “nothing could be more extraordinary
and compelling than this pandemic”); United States v. Campagna, No. 16-CR-78-01, 2020 WL 1489829, at *3
(S.D.N.Y. Mar. 27, 2020) (“Defendant’s compromised immune system, taken in concert with the COVID-19 public
health crisis, constitutes an extraordinary and compelling reason to modify to Defendant’s sentence on the grounds
that he is suffering from a serious medical condition that substantially diminishes his ability to provide self-care
within the environment of the RCC.”); Perez, 2020 WL 1546422, at *2 (“Perez meets th[e] requirement [of
Application Note 1(D) ] as well, because he has weeks left on his sentence, is in weakened health, and faces the 17
threat of a potentially fatal virus. The benefits of keeping him in prison for the remainder of his sentence are
minimal, and the potential consequences of doing so are extraordinarily grave.”).
        Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 18 of 25




       In United States v. Copeland, the Court granted a sentence reduction to time served under

another portion of the First Step Act to a defendant serving a life sentence for a drug trafficking

conspiracy and firearm possession. United States v. Copeland, No. 2:05-cr-00135-DCN (D.S.C.

Mar. 24, 2020) (ECF No. 662). The court recognized that the defendant’s “tenuous health

condition” put him at “even higher risk for severe illness and possible death” from the COVID-19

pandemic. Id. at 7. The court considered letters from members of Congress as evidence of its

“desire for courts to ‘use all available powers and authorities . . . to reduce the number of federal

prisoners in . . . prisons,’” especially for elderly and sick individuals and those within the last 36

months of their sentences who are appropriate for placement in home confinement. Id. (quoting

Letter of House Judiciary Committee, Mar. 19, 2020).

       Similarly, in Toledo Manrique, the district court granted bail in an extradition matter,

although the individual faced a life sentence in Peru. 2020 WL 1307109, at *1. Noting that Toledo

Manrique is 74 years old, the Court concluded, “[t]he risk that this vulnerable person will contract

COVID-19 while in jail is a special circumstance that warrants bail.” Id.

       A sampling of the court orders granting release based on the pandemic fails to convey the

full volume of building precedent. See, e.g., United States v. Kennedy, No. 18-20315, 2020 WL

1493481, at *1 (E.D. Mich. Mar. 27, 2020) (“[T]he danger posed to Defendant in the Saginaw

County Jail by the COVID-19 pandemic constitutes an independent compelling reason to

temporarily release him from custody.”); United States v. Michaels, No. SACR 16-76-JVS, 2020

WL 1482553, at *1 (C.D. Cal. Mar. 26, 2020) (“Michaels has demonstrated that the Covid-19

virus and its effects in California constitute ‘another compelling reason’” justifying temporary

release under § 3142(i)); United States v. Jaffee, No. 19-cr-00088-RDM (D.D.C. Mar. 26, 2020)

(releasing defendant with criminal history in gun & drug case, citing “palpable” risk of spread in


                                                                                                   18
        Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 19 of 25




jail and “real” risk of “overburdening the jail’s healthcare resources”); United States v. Harris, No.

CR 19-356, 2020 WL 1482342, at *1 (D.D.C. Mar. 26, 2020) (“The Court is convinced that

incarcerating Defendant while the current COVID-19 crisis continues to expand poses a far greater

risk to community safety than the risk posed by Defendant’s release to home confinement on . . .

strict conditions.”); United States v. Perez, No. 19 CR. 297 (PAE), 2020 WL 1329225, at *1

(S.D.N.Y. Mar. 19, 2020) (releasing defendant due to the “heightened risk of dangerous

complications should [h]e contract COVID-19”); United States v. Stephens, No. 15-cr-95 (AJN),

2020 WL 1295155, __ F. Supp. 3d __, at *2 (S.D.N.Y. Mar. 19, 2020) (releasing defendant, given

“the unprecedented and extraordinarily dangerous nature of the COVID-19 pandemic”).

5. With Full Consideration of the § 3553(a) Factors, Including the COVID-19 Pandemic, Mr.
Lucre Time Served Constitutes a Sentence Sufficient, But Not Greater Than Necessary, To
Accomplish the Goals of Sentencing.

       When extraordinary and compelling reasons are established, the Court must consider the

relevant sentencing factors in § 3553(a) to determine whether a sentence reduction is warranted.

18 U.S.C. § 3582(c)(1)(A)(i). Under all of the circumstances in this case, the Court should

conclude that the time that Mr. Lucre has already served is sufficient to satisfy the purposes of

sentencing. Under Pepper v. United States, 562 U.S. 476, 490-93 (2011), the Court can, and indeed

must, consider post-offense developments under § 3553(a).

       Here, the overriding factor under § 3553(a) which was not present at the time of sentencing

is the COVID-19 pandemic and the serious risks it presents. Although the circumstances of the

present offense qualified Mr. Lucre for the serious sentence this Court originally imposed, the

sentencing purpose of just punishment does not warrant a sentence that includes exposure to a life-

threatening illness. Indeed, when this Court sentenced Mr. Lucre to 60 months of incarceration, it

did not intend for his life to be at risk. In fact, the Eighth Amendment’s prohibition on cruel and


                                                                                                   19
       Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 20 of 25




unusual punishment includes unreasonable exposure to dangerous conditions in custody. Helling

v. McKinney, 509 U.S. 25, 28 (1993); see also Wallis v. Baldwin, 70 F.3d 1074, 1076 (9th Cir.

1995) (applying Helling to exposure to asbestos); Brown v. Mitchell, 327 F. Supp. 2d 615, 650

(E.D. Va. July 28, 2004) (applying Helling to contagious diseases caused by overcrowding

conditions). The § 3553(a) factors can be met in this case by an order of home confinement as a

condition of supervised release. Or, by allowing him compassionate release so he can serve the

remainder of his prison term in home confinement would also meet the goals of sentencing.

       Additionally, Mr. Lucre’s conduct while incarcerated establishes that the purposes of

punishment have been met. Under Pepper, the Court must also consider “the most up-to-date

picture” of the defendant’s history and characteristics, which “sheds light on the likelihood that

[the defendant] will engage in future criminal conduct.” 562 U.S. at 492. Mr. Lucre has been

enrolled in the GED program at Danbury. Mr. Lucre is doing all that he can in prison to better

himself for when he leaves prison and enters society as a productive citizen. Although Mr. Lucre

had some troubles during his teenage years, including drug use issues, he has no prior criminal

history and is a non-violent offender. Mr. Lucre has shown by his conduct during his incarceration

that he no longer threatens public safety and that granting him compassionate release would not

endanger the community.

       The totality of the circumstances demonstrates that reducing Mr. Lucre’s sentence to time

served after 23 months in custody, is “sufficient, but not greater than necessary,” to serve the

purposes of sentencing under § 3553(a).

       Furthermore, Mr. Lucre has a release plan to ensure his safe transition to the community.

Mr. Lucre will live with the mother of his child, AnaMaria Pizarro, his 3-year-old daughter and

Ms. Pizarro’s mother. They will be living in Ms. Pizarro’s mother’s home in the Bronx, New York.


                                                                                               20
        Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 21 of 25




When he arrives there, he will have a bedroom to himself where he will be able to quarantine for

14 days in isolation. Ms. Pizarro will be able to bring meals to Mr. Lucre’s room, allowing him to

remain isolated at the home and not expose anyone else in his family. Additionally, Mr. Lucre

will be living in a different community from where he lived when he was arrested. In this new

environment, he will be able to re-enter society without the shadows of his past in front of him.

Mr. Lucre would also like the opportunity to care for his young daughter, which up until now, he

has not had much time with. He is eager to be active in her everyday life and better himself so that

he can provide for her.

       Additionally, as earlier discussed, Mr. Lucre has been participating in a GED program

while in prison. He was supposed to have completed the program by now, however, due to the

virus the program has been postponed. He plans to finish the GED program once his supervised

release begins. When given the opportunity to transition into the community, Mr. Lucre will have

the support of his mother, Ms. Areli Morillo, the mother of his child and her mother, to ensure that

he creates structure in his everyday life. They have all agreed to work collectively and

collaboratively to ensure that he participates in mental health treatment as well as a drug treatment

program and follows all the Court and probation’s mandates of release.

       At the time of sentencing, this Court received character and support letters from his Aunt

Julie, his Uncle Gary Moye and his previous swim coach, Ignacio Sanchez. In addition to his

family, Mr. Lucre will have the support of the above-mentioned individuals just as they promised

at the time of sentencing.

       Furthermore, Mr. Lucre was a certified Lifeguard and worked with Ignacio Sanchez as a

Lifeguard at the Boys and Girls Club. He plans to recertify so that he can continue his work in the




                                                                                                  21
        Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 22 of 25




community as a Lifeguard. In addition, Mr. Lucre plans to get his OSHA certification to work in

construction in order to create stability in his life and provide for his daughter.

              I.   Conclusion
       For the foregoing reasons, we respectfully request that the Court grant this motion for a
reduction in sentence and re-sentence him to time served, allowing him to immediately begin
supervised release in home confinement. Alternatively, we request that this Court allow Mr. Lucre

to finish the balance of his prison sentence in home confinement, and starting supervised release
immediately thereafter. Further, Mr. Lucre does not object to this Court modifying his term of
supervised release to include home confinement for the period of time equal to the remaining term
of incarceration he would serve without this Court’s modification order.


DATED:          May 15, 2020                             ______/s/_____________
                New York, New York                        David J. Cohen, Esq.
                                                         Cohen Forman Barone, LLP.
                                                         950 Third Avenue, 11th Fl.
                                                         New York, New York 10022




                                                                                              22
           Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 23 of 25

N'YC
HEATTH+
HOSPITALS              Lincoln
                                                                                      234 East 149th Street
                                                                                      Bronx, NY10451




  January 2,201.8


   To Whom          lt May Concern:

   This letter is written on behalf of patient, Benjamin Lucre (D.O.B. 4/7 /OO). Patient is presently
   admitted to our pediatric intensive care unit (PICU) with no indicated discharge date.


   Sincerely,
  /)..   ,.t ,, n
  f'g'uL,\
   Priscilla Collado, LMSW
   Social Services
   7L8-579-5281.
                  Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 24 of 25
                                                                                                                                                                H
       w+s
EmhlemHealth
55 Water Street, New York, New York lOO4l-8190


                                                                                                                             January I 9, 20 I 8
tllr|.IJAMIN        LUCRIT
2 I64 2ND AVE APT 4A
NIIW YOI{K, NY 10029




                                                            Approval Letter
Member Name:                                 BENJAMTN LLICRE
Member lD #:                                 13573376
Reference #:                                 0012850686
Date of Service(s):                          January 2,2018
Reqr-resting   Provider:                     LINCOLN HOSPITAL
Sen,icing     Provider:                      Rajan Khanna
I)r'ovicler Network        Status:           Participating
Faciiity:                                    Lincoln l'lt-rspital
Type of Siervice:                            Inpatient l-lospital
'l'ype of Review:                            Concurrent
'fype of Plan:                               Health Maintenance Organization
Plan Nanre:                                  HIP t{ealth Plan of New York (HlP)
Underwriting Entity:                         tlIP



Dear BEN.IAMIN LUCRE                     :




At FIIP, we make every effort to provide you with  access to a wide range of quality healtl-r care
services fbr your needs. Approval for a treatment or service is based on some important conditions.

This letter is an approval for Inpatient HospitaVMedical Care from the provider listed in this letter.




11573176                                  l\|,:,rrbcr                                                                      Approval Lerlcr.].i70llllil370l2lj
Group i-lealth lnc,)rporated (Glll), Hlp Health Plan of l./evr York (Hlp), HIP insurance Company of New York and EmhlemHealth Services Company, LLC
are Ernblenlf lealih con]panies. Emblernllealth Services Conrf:any, LLC pr,)vr(.jes adminlstrative services to the Emblemllealth comttanies.
                     Case 1:18-cr-00420-ALC Document 551 Filed 05/15/20 Page 25 of 25



  S\         Adv*ntageC*r*
1ffiorY$rcl/rr'"rS

  Benjamin Lucre                                                                               Today's date.1l23l1B
  2164 SECOND AVE APT 4 A                                                                      Patient DOB. 04/07/2000
  NEW YORK NY 10029                                                                            Patient MRN: 5147949
                                                                                               Patient Phone No: (917)915-5854
                                                                                               lnsurance Payer: HIP CAP
                                                                                               Referral No: 3105213

Dear Benjamin Lucre:

Your physician has referred you to the Provider or Practice indicated below. Please be sure to bring this referral letter and
any other documentation provided by your physician to your appointment.
    r If referral authorization is required by your insurance coverage, our office will obtain the referral authorization
        number and will provide it directly to the provider/practice listed below. Providers can also obtain this information
        directly from your insurance company.

Dear Specialist:
         As we strive to manage our patient's medical care timely, we are requesting a consultation report from all our
consultants within 5-10 days. We appreciate hearing from you regarding the diagnosis and treatment recommendations.

         I will review your consultation report before submitting a follow-up referral. Please be aware that your report is
required for all patients before approving subsequent visits. (Physical therapy notes must include patient progress and
suggestions for continued treatment.)
         I thank you in advance for assisting me with the the care of our patient.

Sincerely, RIGMOR E SPANG, MD

  Referring Provider address:    215 East 95th Street NewYork, NY 10128
  Referring Provider Phone:      212-423-3457
  Referring provider NPI Number: 1801993936                           F'

REFERRAL DETAILS
      To
       ialty: Pediatric Pulmonology                                                   Number of visits:            3
Referred to: Hedi Leistner                                                            Auth Number:                P0012888489023
                                                                                      Referral start Date:        0112212018
Phone: 212-263-7478                                                                   Referraf end Date:          0712112018

                                                                                      Physicianlnstruction/Notes: 1r
                                                                                      Schedule Appointments before:2p 1 12018
                                                                                      Severe Unstable Asthma, Non Compliant
                                                                                     Teenager/ Please Evaluate, Guide,
Requested
Procedures:
 AMB REFERRAL TO PEDIATRTC PULMONOLOGY [REFB2]                                        J45.50 (lCD-10-CM) - Severe persistent
 (1671321P) Leistner, Hedi L.                                                        asthma, unspecified whether complicated
 212-263-7478



Electronically signed         by:   RIGMOR E SPANG, MD
Authorized by:                     RIGMOR E SPANG, MD
  Disclaimer:This authorization does not guarantee payment of benefits or verify eligibility. Payment of benefits associated with this referral is subject
to all contract terms, conditions, limitations, and exclusions of the member's contract.
